PER CURIAM.
Upon consideration of the record on appeal and briefs of the respective parties, we determine the trial court erred in entering a temporary injunction as neither the complaint nor the evidence adduced in support thereof demonstrate facts tending to show irreparable harm of such a nature that it cannot be redressed in a court of law. State of Florida, Department of Health and Rehabilitative Services v. Artis, Fla.App., 345 So.2d 1109, Opinion filed April 7, 1977.
Accordingly, the order granting a temporary injunction is vacated and set aside, and the cause remanded for further proceedings.
Reversed and remanded.
MAGER, C. J., and CROSS and ALDERMAN, JJ., concur.